MARTIN, Chief Justice.
This is an appeal in a reissue application from a final rejection of claims 1, 2, and 20 to 37, inclusive.
The invention relates to a gear-shifting device for automobiles. The common method of shifting gears, as is well known, is by first disengaging the clutch, and next moving an upright lever located within reach of the operator, whereby eertain so-called fingers located upon the shafts in the transmission box are caused to move the speed gears so as to alter their relative positions and “change the speed” of the automobile.
The appellant’s invention is designed to accomplish the same result, but by means of different mechanism. He dispenses with tho upright gear-shifting lever and locales a lever upon the steering wheel. This is connected by means of rods with a rotating notched bar inside the gear box. When the lever is turned, the bar inside will be correspondingly turned, and this causes certain fingers which were lying on the bar to drop into the selected notched slots. The clutch is thereupon first disengaged and then released, and its action will b’ring the selected gears into mesh, thus effecting the desired gear change. The device also provides for bringing the gears into neutral.
Claims 1, 21, and 36 are illustrative, and read as follows:
“1. The combination with a shaft and variable speed transmission mechanism therefor, including a plurality of sets of power-transmission elements, of selector mechanism for selecting each of the sets of transmission elements to he placed in driving relation with the shaft, and means for placing any selected set of transmission elements in driving relation with the shaft, said means being also operable to return said selected set of transmission elements to - neutral position while the selector mechanism is in selective position for any other of the sets of transmission elements.”
“21. A mechanism for securing variable *878speed ratios comprising shiftable elements, a clutch pedal, means for mechanically connecting said pedal to said elements to shift' them, and a selector mechanism that is operative, irrespective of the position of said clutch pedal in its path of travel, to preselect any desired subsequent speed ratio.”
“36. In a motor vehicle, a variable-speed transmission mechanism having an element shiftable into and out of operative position, actuating means for said element, and means operable independently of the position of said element to dispose said actuating means and thereby selectively control the direction of actuation of said member.”
The references upon ■which the rejections were based are:
Beemer, 925,270, June 15, 1909.
Noble, British, 2,642, February 9, 1905.
Gower, British, 23,771, October 25, 1907.
Duverger, French, 7,776, August 12, 1907.
Duverger, French, 360,217, April 17, 1906.
The contentions presented on behalf of the appellant were carefully considered by the examiner, the examiners in chief, and the Commissioner, and in so far as/the appealed claims are concerned they were unanimous in the view that the claims were anticipated by the cited references. We have compared the claims, with the references and are convinced that the decisions of the lower tribunals were correct. We do not find it necessary to repeat the grounds for these conclusions, which are sufficiently set out in the decisions.
The decision of the Commissioner of Patents is affirmed.